WESTERFIELD,. J.
A collision occurred between an automobile owned and driven *132by Edgar H. Smytlie and an automobile owned and driven by Charles S. Young. Young brought a suit in the First City Court for the City of New Orleans and Smythe in the Civil District Court for the Parish of Orleans. In each suit the damages sued for were alleged to be the result of negligence on the part of the defendant in the operation of his automobile. The suit of Young vs. Smythe reached this court on appeal and was decided by us April 11, 1927. (See Young vs. Smythe, 6. La. App. 52.) We held in that case that the collision was due to the fault of Young and reversed a judgment of the First City Court awarding him damages. We did not discuss the conduct of Smythe with a view of . determining his negligence, since there was no demand' in re-convention, but in holding that Young was to blame for the accident, we inferentially held that Smythe was not, a fact recognized by the judge, a quo. Subsequently this case (Smythe vs. Young) was reached in. the Civil District Court, and was tried, admittedly upon practically the same evidence as in the former case between the same parties, and resulted in a judgment in favor of plaintiff in this case.
Adhering to our former opinion to the effect that Young was to blame for the accident, and that Smythe was not negligent, the judgment must be reversed.
Smythe sues for damages to his automobile in the sum of $154.80, which have been proven. He sues for personal injuries and damage to his clothing and personal effects, which latter item of damage he places at $75.00. He was not permanently injured. On the whole we have concluded to allow him $750.00.
For the reasons assigned the judgment appealed from is reversed and it is now ordered that there be judgment in favor of plaintiff, Edgar H. Smythe, and against the defendant, Charles S. Young, in the sum of seven hundred, and fifty dollai's ($750.00), with legal interest thereon from judicial demand until paid, and for all costs.